Case 3:18-cv-04978-JD Document 166-1 Filed 04/15/20 Page 1 of 7




                   Exhibit 1
Case 3:18-cv-04978-JD Document 166-1 Filed 04/15/20 Page 2 of 7




                                                                  Page 001
Case 3:18-cv-04978-JD Document 166-1 Filed 04/15/20 Page 3 of 7




                                                                  Page 002
Case 3:18-cv-04978-JD Document 166-1 Filed 04/15/20 Page 4 of 7




                                                                  Page 003
Case 3:18-cv-04978-JD Document 166-1 Filed 04/15/20 Page 5 of 7




                                                                  Page 004
Case 3:18-cv-04978-JD Document 166-1 Filed 04/15/20 Page 6 of 7




                                                                  Page 005
Case 3:18-cv-04978-JD Document 166-1 Filed 04/15/20 Page 7 of 7




                                                                  Page 006
